Opinion by
Dallinger, J.
It was stipulated that the merchandise consists of vases, trays, bookends, inkstands, pen holders, blotters, letter openers, letter racks, paper weights, incense burners, lamps, candlesticks, pots, desk pads, and calendars chiefly used in the household for utilitarian purposes. The claim at 40 percent under paragraph 339 was therefore sustained. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), and Abstracts 30404 and 37730 cited.